Citation Nr: 1609641	
Decision Date: 03/10/16    Archive Date: 03/22/16

DOCKET NO.  12-19 332	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for residuals of dental trauma with the loss of teeth number 7, 8, and 9.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to September 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Los Angeles, California.  Jurisdiction was since moved to the RO in Houston, Texas.  In December 2015, the Veteran testified at a hearing before the undersigned at the RO and a transcript of that hearing has been associated with the claims file.  Given the Veteran's writings to the RO and his personal hearing testimony the Board has recharacterized his service connection claim as it appears above.


FINDING OF FACT

The preponderance of the evidence shows that the Veteran did not lose teeth 7, 8, and 9 while on active duty due to the loss of substance of body of maxilla or mandible through trauma.


CONCLUSION OF LAW

Residuals of dental trauma with loss of teeth number 7, 8, and 9 were not incurred in military service.  38 U.S.C.A. §§ 1131, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.306, 3.381, 4.150 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  

In this regard, the Board finds that a letter dated in August 2008, prior to the November 2008 rating decision, provided the appellant with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans' Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the December 2015 Board hearing, the VLJ noted the elements of service connection.  The Veteran was assisted at the hearing by his accredited representative and his representative and the VLJ asked questions to draw out the relationship between the Veteran's current dental disorder and his military service.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that they had actual knowledge of the elements necessary to substantiate the claim.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including all available service treatment records and post-service treatment records.  See 38 U.S.C.A. § 5103A(b).  In this regard, the post-service records are negative for dental treatment, and the Veteran testified that he had not received any dental treatment since service.  A remand to request additional records is not needed.  

The Veteran was not afforded a VA examination in connection with this appeal, since the record shows the Veteran has replaceable missing teeth and it is not contended the tooth loss was due to loss of substance of the body of the maxilla or mandible from in-service trauma.  

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claim below, the Board has reviewed all of the evidence in the electronic claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the appellant's claims files show, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Claim

The Veteran in writings to VA and at his personal hearing reported, in substance, that while working on a Pershing Missile in Germany he slipped on some ice, fell, struck his mouth, and broke teeth number 7, 8, and 9.  He also reports that he thereafter sought dental treatment and in July 1980 he had the remains of teeth number 7, 8, and 9 extracted.  He now seeks service connection for compensation purposes for the residuals of a dental trauma with loss of teeth number 7, 8, and 9.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may be granted on the basis of a post-service initial diagnosis of a disease, where all the evidence establishes it was incurred in service.  38 C.F.R. § 3.303(d).  

As to dental disabilities, they are compensable for rating purposes under 38 C.F.R. § 4.150 (Schedule or ratings - dental and oral conditions), Diagnostic Codes 9900- 9916.  Specifically, missing teeth may be compensable for rating purposes under 38 C.F.R. § 4.150, Diagnostic Code 9913 ("loss of teeth, due to loss of substance of body of maxilla or mandible without loss of continuity").  However, the Note immediately following states, "these ratings apply only to bone loss through trauma or disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, since such loss is not considered disabling." 

Moreover, the term "service trauma" does not include the intended effects of treatment provided during a veteran's military service, including tooth extraction.  See VAOPGCPREC 5-97; 62 Fed. Reg. 15,566 (1997); see also 38 C.F.R. § 3.306(b)(1) (The usual effects of surgery performed to ameliorate a condition incurred before service, including poorly functioning parts, will not be considered service connected unless the disease or injury is otherwise aggravated by service.).  

With the above criteria in mind, the Veteran's DD 214 lists his occupational specialty as Pershing Missile Crewman.  Moreover, service treatment records show that in July 1980 teeth number 7, 8, and 9 were extracted and in July 1981 he was sent for treatment because of shifting caused by the loss of these teeth.  Service treatment records do not make clear why tooth number 7, 8, and 9 were extracted, although it appears to be that number 7 was abscessed and that 8 and 9 were fractured.  For his part, the Veteran reported in writings to VA and at his personal hearing that he broke teeth number 7, 8, and 9 when he fell while working on a Pershing Missile in Germany.  

This record shows nothing more than the presence of replaceable missing teeth, for which compensation is not warranted.  It likewise fails to show, and the Veteran does not contend, there was a trauma resulting in the loss of substance of the body of the maxilla or mandible that caused the loss of the teeth in question.  In these circumstances, a basis upon which to establish service connection has not been presented.  


ORDER

Service connection for residuals of dental trauma with loss of teeth number 7, 8, and 9 is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals










Department of Veterans Affairs


